United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jason S. Lomax, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1510
Issued: April 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On June 10, 2013 appellant, through her attorney,1 filed a timely appeal of a
December 12, 2012 Office of Workers’ Compensation Programs’ (OWCP) merit decision
denying her occupational disease claim. Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of
the case.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s merit
decision was issued on December 12, 2012, the 180-day computation begins on December 13, 2012. One hundred
eighty days from December 12, 2012 was June 10, 2013. Since using June 12, 2013, the date the appeal was
received by the Clerk of the Appellate Boards, would result in the loss of appeal rights, the date of mailing contained
in counsel’s affidavit is considered the date of filing as the postmark is illegible. Counsel’s affidavit reveals that the
appeal was postmarked on June 10, 2013, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof in establishing that her lumbar
disc disease was causally related to her employment duties.
On appeal counsel argued that the report of the second opinion physician, Dr. Robert
Draper, Jr., a Board-certified orthopedic surgeon, was not entitled to the weight of the medical
evidence.
FACTUAL HISTORY
On April 12, 2010 appellant, then a 49-year-old mail handler, filed an occupational
disease claim alleging that she developed lumbar disc disease due to long hours of standing on
concrete floors and lifting 70 pounds in the performance of duty. She stated that she first became
aware of her condition in May 2007 and first attributed the condition to her employment at that
time. Appellant stopped work on May 14, 2007. Dr. Terrence Curley, an osteopath, completed a
note on April 19, 2010 and diagnosed lumbar spine disc disease and chronic bilateral
radiculopathy. He stated, “It’s more likely than not that her job duties have been a causative
factor in her chronic condition.” Dr. Curley indicated that appellant had experienced her
condition since 2007.
In a letter dated July 30, 2010, OWCP requested additional factual and medical evidence
in support of appellant’s claim and allowed 30 days for a response. Appellant did not respond
within the allotted time.
By decision dated September 7, 2010, OWCP denied appellant’s claim on the basis that
she had not established a causal relationship between her diagnosed condition and her accepted
employment duties. Appellant requested an oral hearing before an OWCP hearing representative
on October 4, 2010.
Appellant submitted an electromyogram (EMG) dated May 9, 2007 which demonstrated
an acute S1-2 radiculopathy bilaterally. On September 13, 2010 Dr. Curley stated that any
employment duties that require any physical strain to the lumbosacral region in a chronic fashion
could be a causative factor in her condition.
Appellant testified at the oral hearing on February 14, 2011. She stated that she stopped
work on May 14, 2007. Appellant submitted a magnetic resonance imaging scan dated May 21,
2008 which demonstrated a herniation of degenerated L5-S1 disc. Dr. Curley completed a report
on April 14, 2011 and diagnosed lumbosacral spine strain/sprain with radiculopathy. He opined
that appellant’s condition was related to her job duties.
By decision dated May 6, 2011, OWCP’s hearing representative remanded the case for
additional development of the medical evidence.
OWCP referred appellant for a second opinion evaluation with Dr. Draper on
July 25, 2011. In a report dated August 18, 2011, Dr. Draper reviewed the statement of accepted
facts and the medical records and found, upon examination, that appellant had limited range of
motion of the lumbar spine with a normal stance and gait. He diagnosed degenerative bulging
2

lumbar disc disease L4-S1 preexisting and not accident related and osteoarthritis of the facet
joints bilaterally. Dr. Draper stated, “This patient has long-standing preexisting, nonaccidentrelated degenerative changes in the lumbar discs as well as the facet joints. This is all associated
with osteoarthritis primarily and is considered an ordinary disease of life. The conditions were
not caused and were not aggravated by her work activity.”
OWCP denied appellant’s claim by decision dated September 7, 2011. It found that
Dr. Draper’s report was entitled to the weight of the medical opinion evidence. Appellant
requested an oral hearing on October 5, 2011.
In a report dated February 4, 2012, Dr. Curley stated that appellant’s primary diagnosis
was lumbosacral spine disc disease, S1-2 radiculopathy. He stated, “The chronic physical
demands of her job, (i.e., heavy lifting, long hours standing), and her paucity of symptoms
preemployment implicate her job duties as a major causative factor in the chronic condition.
Based on my serial examinations and objective medical evidence the patient’s condition is
causally related to her job duties. This opinion is made with a reasonable degree of medical
certainty.”
Counsel appeared at the oral hearing on February 8, 2012. By decision dated April 6,
2012, OWCP’s hearing representative found that Dr. Curley’s reports were not sufficiently well
reasoned to meet appellant’s burden of proof. He further found that Dr. Draper’s report did not
support appellant’s claim for a causal relationship between her employment and her back
condition and affirmed OWCP’s September 7, 2011 decision.
Appellant requested reconsideration on April 6, 2012. In a report dated July 12, 2012,
Dr. Curley repeated his diagnoses and stated, “The chronic physical demands of her job (i.e.,
repeated heavy lifting, with long hours standing), and the soft tissue muscular micro trauma that
these physical demands created clearly caused her ongoing symptom complex.” He opined that
appellant’s condition was causally related to her job duties.
By decision dated December 12, 2012, OWCP denied modification of its prior decision
finding that Dr. Curley’s report was repetitious and that Dr. Draper’s report continued to
represent the weight of the medical opinion evidence.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”3 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
3

20 C.F.R. § 10.5(q).

3

employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.4
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.5 Medical rationale includes a physician’s detailed opinion on
the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty, and must be supported by medical reasoning explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.6
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.7 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.8
ANALYSIS
The Board finds that this case is not in posture for decision. Appellant’s attending
physician, Dr. Curley submitted a series of reports supporting a causal relationship between
appellant’s diagnosed condition and her employment. In his July 12, 2012 report, Dr. Curley
opined that appellant’s condition was due to her employment duties. He also stated, “The
chronic physical demands of her job (i.e., repeated heavy lifting, with long hours standing), and
the soft tissue muscular microtrauma that these physical demands created clearly caused her
ongoing symptom complex.”
OWCP’s second opinion physician, Dr. Draper, opined that appellant’s diagnosed lumbar
condition was preexisting and not accident related. He opined that appellant’s condition was
with osteoarthritis primarily and was considered an ordinary disease of life. Dr. Draper stated,
“The conditions were not caused and were not aggravated by her work activity.”

4

Lourdes Harris, 45 ECAB 545, 547 (1994).

5

T.F., 58 ECAB 128 (2006).

6

A.D., 58 ECAB 149 (2006).

7

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

8

R.C., 58 ECAB 238 (2006).

4

The Board finds that these reports are of equal weight and rationale. The report
submitted by appellant’s attending physician describes “soft tissue muscular microtrauma”
resulting from appellant’s accepted employment duties of standing on concrete and lifting up to
70 pounds. The second opinion physician, Dr. Draper opined that appellant’s condition was an
ordinary disease of life and not caused or aggravated by work activity. Due to the conflict of
medical opinion evidence, OWCP must refer appellant, a statement of accepted facts and a list of
specific questions to an appropriate Board-certified physician, for an impartial medical
examination pursuant to 5 U.S.C. § 8123(a), to determine if there is a relationship between her
diagnosed back condition and her employment. After this development, OWCP should issue an
appropriate de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision and must be remanded to
OWCP for additional development of the medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the December 12, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this opinion of the Board.
Issued: April 14, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

